Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A new examiner has been assigned to U.S. Application No. 16/157,935.  Per MPEP 704.01, full faith and credit will be given to the searches and actions of the previous examiner where appropriate.
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed February 16, 2022 is acknowledged.
-	Claim(s) 1, 5 is/are amended
- 	Claim(s) 2, 4, 6 is/are canceled
-	Claim(s) 25-26 is/are new
-	Claim(s) 1, 3, 5, 7-26 is/are pending in the application.
Priority
The application has claimed priority based on U.S. Provisional Application Serial No. 62/579,042 filed on October 30, 2017.
	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second display layer disposed below the bottom side of the first display layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds for which protection is sought are not clear.  Claim 21 recites “An electronic device for imaging an input object, the electronic device including an emissive display comprising: a first display layer comprising an array of display elements and associated control circuitry, the first display layer having a top side for emitting light upwardly and a bottom side opposite the top side; and a second display layer disposed below the bottom side of the first display layer, the second display layer including a noise shield, the noise shield comprising: a first conductive layer, wherein the first conductive layer is transparent; and a second conductive layer electrically connected to the first conductive layer, wherein the second conductive layer is opaque, and wherein the second conductive layer includes an array of gaps allowing light to pass therethrough, wherein the first conductive layer is without discontinuities and the noise shield is connected to a fixed voltage to mitigate electrical noise.” 
However, Examiner is unable to discern which portion of Applicant’s original disclosure corresponds to “a second display layer disposed below the bottom side of the first display layer”.  Specifically, it is not clear from Applicant’s disclosure or the claim language whether the recited “second display layer” performs actual display functionality.  Does the recited second display layer correspond to another layer of pixels performing display? A backlight that functions to enable display? Some other component which functions to provide display capabilities?  
Dependent claims inherit the deficiencies of the parent claim(s).
Examiner has attempted to apply art in the rejection below, however, appropriate clarification is required for a thorough search and comparison with the prior arts. 
Claims 21-24, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Specifically claim 21 recites in the preamble “An electronic device for imaging an input object” without reciting any structure related to imaging an input object.  As such it appears that essential structural cooperative relationships between structures of the recited emissive display and structures of imaging components are omitted from the claimed invention.  Dependent claims inherit the deficiencies of the parent claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 9-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al, U.S. Patent Publication No. 20170220844 in view of Shinkai et al, U.S. Patent Publication No. 2016001691 (paragraphs 0101-0103, 0110)
Consider claim 1, Jones teaches an imaging device for imaging an input object (see Jones paragraph 0064 where light from the sensing region that is detected by the sensor may be reflected, refracted, or scattered by the biometric object to affect the resulting image captured by the sensor.), comprising: an optical image sensor comprising an array of sensing elements (see Jones figure 7, element 731 light sensing elements), the optical image sensor configured to be mounted below a display (see Jones figure 7, element 713 TFT/OLED elements) having a top side for emitting light upwardly and a bottom side opposite the top side, wherein the optical image sensor is configured to be mounted below the bottom side (see Jones figure 7 and paragraph 0057 where display stack 710 of the device depicted in FIG. 7 further includes a cover lens 741, above which an input surface 740 provides a sensing region for a biometric input. The cover lens 741 is attached to a polarizer film 743 via clear adhesive 742, and the polarizer film 743 is attached to the display encapsulation 711 via additional clear adhesive 742. An optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731.).

Jones is silent regarding a noise shield layer disposed above and covering the array of sensing elements, wherein the noise shield layer: (i) is without discontinuities, (ii) is connected to a fixed voltage to mitigate electrical noise, and (iii) comprises a transparent conductive material.

In the same field of endeavor, Shinkai teaches incorporation of a conductive/metal film to function as an electromagnetic shielding layer (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70).  One of ordinary skill in the art would have been motivated to have modified Jones with the teachings of Shinkai to have incorporated a transparent conductive film to function as an electromagnetic shield so as to ensure stable operations of the device using known techniques with predictable results.

Claim 2 canceled

Consider claim 3, Jones as modified by Shinkai teaches all the limitations of claim 1 and further teaches wherein the transparent conductive material is indium tin oxide (ITO) (see Shinkai paragraph 0101-0103, 0110 specifically for example paragraph 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70.

Claim 4 canceled

Consider claim 5, Jones as modified by Shinkai teaches all the limitations of claim 1 and further teaches wherein the optical image sensor comprises a thin film transistor (TFT) sensor including a photodiode (see Jones paragraph 0032 where optical sensing elements include photodiodes, CMOS image sensor arrays, CCD arrays, photodiodes, and other suitable photosensors sensitive to light in wavelength(s) of interest).

Claim 6 canceled

Consider claim 9, Jones as modified by Shinkai teaches an optical imaging device for imaging an input object (see Jones paragraph 0064 where light from the sensing region that is detected by the sensor may be reflected, refracted, or scattered by the biometric object to affect the resulting image captured by the sensor.), comprising: an emissive display having a top side for emitting light upwardly and a bottom side opposite the top side (see Jones figure 7, element 713 TFT/OLED elements); 

an optical sensor comprising an array of optical sensing elements, the optical sensor being configured to be mounted below the bottom side of the emissive display (see Jones figure 7, element 731 light sensing elements); and 

a noise shield layer disposed above and covering the array of optical sensing elements, wherein the noise shield layer is without discontinuities and connected to a fixed voltage to mitigate electrical noise, and wherein at least a portion of the noise shield layer is transparent (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70).

Consider claim 10, Jones as modified by Shinkai teaches all the limitations of claim 9 and further teaches wherein the noise shield layer is affixed to a top of the optical sensor (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70).

Consider claim 11, Jones as modified by Shinkai teaches all the limitations of claim 9 and further teaches wherein the noise shield layer is integral with the optical sensor (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70).

Consider claim 12, Jones as modified by Shinkai teaches all the limitations of claim 9 and further teaches wherein the noise shield layer is affixed to a bottom of the emissive display (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70).

Consider claim 13, Jones as modified by Shinkai teaches all the limitations of claim 9 and further teaches wherein the noise shield layer is integral with the emissive display (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70).

Consider claim 14, Jones as modified by Shinkai teaches all the limitations of claim 9 and further teaches further comprising: a filter layer disposed between the emissive display and the optical sensor (see Jones figure 7, 702 collimating filter layer).

Consider claim 15, Jones as modified by Shinkai teaches all the limitations of claim 14.  Jones/Shinkai is silent regarding further teaches wherein the noise shield layer is affixed to the bottom of the filter layer.

The difference between the prior art and the claimed invention is that Jones teaches an optical imaging device under a display having a collimating filter layer between the display and the imaging device.  Shinkai teaches an optical imaging device under a display having a noise shield between the display and the imaging device.  At the time of the invention, there was a recognized problem or need in the art to include a noise shield between an optical imaging device and a display.  There were a finite number of identifiable and predictable potential solutions to the recognized need or problem which were: 
	1.  incorporating a noise shield above the collimating filter of Jones 
	2.  incorporating a noise shield below the collimating filter of Jones
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since both solutions provide the ability for the noise shield to suppress leakage of electromagnetic wave and facilitate stable operations of the electronic device as disclosed by Shinkai.  Therefore, the claimed feature would have been obvious in view of the teachings of Jones and Shinkai.

Consider claim 17, Jones as modified by Shinkai teaches all the limitations of claim 9 and further teaches further comprising: a display substrate comprising a light filter configured to only allow light falling within an acceptance angle to pass through the light filter (see Jones figure 7, element 702 collimating filter); and 

a pixel layer comprising a plurality of display pixels and control circuitry disposed on the display substrate (see Jones figure 7, display stack including elements 711, 712, 713).

Claim 7-8, 16, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al, U.S. Patent Publication No. 20170220844 and Shinkai et al, U.S. Patent Publication No. 2016001691 (paragraphs 0101-0103, 0110) in view of Yang et al, U.S. Patent Publication No. 20160132712

Consider claim 7, Jones as modified by Shinkai teaches all the limitations of claim 1 and further teaches wherein the noise shield layer further comprises: a first conductive layer covering a first area above the sensing elements.

Jones/Shinkai is silent regarding a second conductive layer covering a second area excluding third areas above the sensing elements, wherein the second conductive layer is electrically connected to the first conductive layer.

In a related field of endeavor, Yang teaches a conductive layer covering a second area excluding third areas above the sensing elements, so as to form a hole through the electrically conductive electrode to substantially collimate the reflected light in a vertical direction from above the electrically conductive electrode toward the photodetector (see Yang figure 3A, 308 and paragraph 0007, 0037 where A via 435 filled with conductive material is disposed to electrically connect the top electrode 434 to the active circuit elements 432. By adjusting the opening or the hole and the distance of the top electrode 434 with the photodetector 433, the light collecting angle 437 of the photodetector (e.g., photodiode) 433 can be adjusted. The fingerprint sensor device 430 is covered by a protective cover 436, which includes hard materials, such as sapphire, glass etc. Photodetector 433 light collection angle 437 can be designed to preserve the spatial resolution of the image collected by the photodiode arrays.)  One of ordinary skill in the art would have been motivated to have further modified Jones/Shinkai with the teachings of Yang to incorporate a conductive layer covering a second area excluding third areas above the sensing elements, so as to form a hole through the electrically conductive electrode to substantially collimate the reflected light in a vertical direction from above the electrically conductive electrode toward the photodetector.  Incorporation of Yang’s teaching would have resulted in having an electromagnetic shielding layer of Shinkai and a collimating conductive layer of Yang so as to improve the imaging capability of the imaging device of Jones using known techniques with predictable results.

Consider claim 8, Jones as modified by Shinkai and Yang teaches all the limitations of claim 7 and further teaches wherein the first conductive layer is transparent (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70) and the second conductive layer is opaque (see Yang figure 3A, 308 and paragraph 0007, 0037 where A via 435 filled with conductive material is disposed to electrically connect the top electrode 434 to the active circuit elements 432. By adjusting the opening or the hole and the distance of the top electrode 434 with the photodetector 433, the light collecting angle 437 of the photodetector (e.g., photodiode) 433 can be adjusted. The fingerprint sensor device 430 is covered by a protective cover 436, which includes hard materials, such as sapphire, glass etc. Photodetector 433 light collection angle 437 can be designed to preserve the spatial resolution of the image collected by the photodiode arrays.).

Consider claim 16, Jones as modified by Shinkai teaches all the limitations of claim 15 and further teaches wherein the noise shield layer is integral with the filter layer and includes a transparent portion aligned with a plurality of apertures in the filter layer (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70 and Jones figure 7, 702 collimating filter layer).

Jones/Shinkai is silent regarding an opaque portion aligned with opaque portions of the filter layer.  In a related field of endeavor, Yang teaches a conductive metal layer forming a collimating filter above sensing elements, so as to form a hole through an electrically conductive electrode to collimate reflected light in a vertical direction from above an electrically conductive electrode toward a photodetector  (see Yang figure 3A, 308 and paragraph 0007, 0037 where A via 435 filled with conductive material is disposed to electrically connect the top electrode 434 to the active circuit elements 432. By adjusting the opening or the hole and the distance of the top electrode 434 with the photodetector 433, the light collecting angle 437 of the photodetector (e.g., photodiode) 433 can be adjusted. The fingerprint sensor device 430 is covered by a protective cover 436, which includes hard materials, such as sapphire, glass etc. Photodetector 433 light collection angle 437 can be designed to preserve the spatial resolution of the image collected by the photodiode arrays.)  One of ordinary skill in the art would have been motivated to have further modified Jones/Shinkai with the teachings of Yang to incorporate a conductive metal layer forming a collimating filter above sensing elements, so as to form a hole through an electrically conductive electrode to collimate reflected light in a vertical direction from above an electrically conductive electrode toward a photodetector.  Incorporation of Yang’s teaching would have resulted in having an electromagnetic shielding layer of Shinkai and a collimating conductive layer of Yang so as to improve the imaging capability of the imaging device of Jones using known techniques with predictable results.

Consider claim 25, Jones as modified by Shinkai and Yang teaches all the limitations of claim 1 and further teaches further comprising a filter layer integral with the noise shield layer, wherein the noise shield layer includes a transparent portion aligned with a plurality of apertures in the filter layer and an opaque portion aligned with opaque portions in the filter layer (see Yang figure 3A, 308 and paragraph 0007, 0037 where A via 435 filled with conductive material is disposed to electrically connect the top electrode 434 to the active circuit elements 432. By adjusting the opening or the hole and the distance of the top electrode 434 with the photodetector 433, the light collecting angle 437 of the photodetector (e.g., photodiode) 433 can be adjusted. The fingerprint sensor device 430 is covered by a protective cover 436, which includes hard materials, such as sapphire, glass etc. Photodetector 433 light collection angle 437 can be designed to preserve the spatial resolution of the image collected by the photodiode arrays. And Jones figure 7, 702).


Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al, U.S. Patent Publication No. 20170220844 and Shinkai et al, U.S. Patent Publication No. 2016001691 in view of Los, U.S. Patent Publication No. 20130314377.

Consider claim 18, Jones as modified by Shinkai teaches all the limitations of claim 17.  Jones is silent regarding wherein the light filter comprises a plurality of fiber optic plates.

In the same field of endeavor, optical touch sensing display, Los teaches an optical guide may employ a collimator and/or a fiber optic array so as to capture and transport light to the receivers (see Los paragraph 0042 and figures 3-4C specifically for example figure 3, 310, 304).  One of ordinary skill in the art would have been motivated to have modified Jones with the teachings of Los to incorporate fiber optic array as a collimator so as to capture and transport light to the receivers using known techniques with predictable results.

Consider claim 19, Jones as modified by Shinkai and Los teaches all the limitations of claim 18 and further teaches wherein the array of optical sensing elements is aligned with the plurality of fiber optic plates (see Los paragraph 0042 and figures 3-4C specifically for example figure 3, 310, 304).

Consider claim 20, Jones as modified by Shinkai and Los teaches all the limitations of claim 19 and further teaches further comprising a light shield interposed between control circuitry and the display substrate (see Jones figure 7, elements 701a and paragraph 0056 where an optional light-blocking film with apertures forming an aperture layer 701a. It will be appreciated that the light-blocking film forming the aperture layer 701a may be used to block light from passing through the aperture layer 701a except where the apertures of the aperture layer 701a are provided (e.g., aperture layer 701a blocks light from passing through spaces between features in the TFT/OLED elements of the display stack 710 as depicted on the right side of FIG. 7)).

Claim 21-22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, U.S. Patent Publication No. 20170017824 in view of Shinkai et al, U.S. Patent Publication No. 2016001691.

Consider claim 21, Smith teaches an electronic device for imaging an input object, the electronic device including an emissive display comprising: a first display layer comprising an array of display elements and associated control circuitry (see Smith figure 6, ITO, 607a, OLED 607b), the first display layer having a top side for emitting light upwardly and a bottom side opposite the top side; and 

a second display layer disposed below the bottom side of the first display layer (see Smith figure 6, 607c and paragraph 0062), 

Smith is silent regarding the second display layer including a noise shield, the noise shield comprising: a first conductive layer, wherein the first conductive layer is transparent; and a second conductive layer electrically connected to the first conductive layer, wherein the second conductive layer is opaque, and wherein the second conductive layer includes an array of gaps allowing light to pass therethrough, wherein the first conductive layer is without discontinuities and the noise shield is connected to a fixed voltage to mitigate electrical noise.

In the same field of endeavor, Shinkai teaches incorporation of a conductive/metal film to function as an electromagnetic shielding layer (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70).  One of ordinary skill in the art would have been motivated to have modified Smith with the teachings of Shinkai to have incorporated a transparent conductive film to function as an electromagnetic shield so as to ensure stable operations of the device using known techniques with predictable results.

Consider claim 22, Smith as modified by Shinkai teaches all the limitations of claim 21 and further teaches further comprising: an optical sensor comprising an array of optical sensing elements (see Smith figure 6, 230 image pixels), the optical sensor being mounted below the emissive display and being arranged to receive the light passing through the gaps in the second conductive layer of the noise shield (see Smith figure 6, 238 reflected light).

Consider claim 24, Smith as modified by Shinkai teaches all the limitations of claim 21 and further teaches wherein the first conductive layer is indium tin oxide (ITO) (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70) and the second conductive layer is metal (see Smith figure 6, 607c and paragraph 0062).

Consider claim 26, Smith as modified by Shinkai teaches all the limitations of claim 21 and further teaches wherein the first conductive layer is integral with the second conductive layer such that the noise shield includes a transparent portion aligned with the array of gaps in the second conductive layer (see Shinkai paragraph 0101-0103, 0110 where metal film 12 is configured in a sheet shape that is deformable according to deformation of the flexible display 11, and is configured as a metallic foil such as copper (Cu), aluminum (Al), or stainless steel (SUS), or a mesh material. In addition, the metal film 12 may be configured as a vapor deposited film or a sputtering film of a conductor formed on a base material of a sheet shape, or a coating film such as a conductive paste. Also, the metal film 12 may function as the conductive layer and may also be an oxide conductor such as indium tin oxide (ITO) or an organic conductor such as carbon nanotubes. The metal film 12 is connected to, for example, a ground potential. Accordingly, the metal film 12 functions as an electromagnetic shielding layer when it is implemented in the electronic apparatus 70. That is, for example, introduction of electromagnetic waves from the flexible display 11 or introduction of electromagnetic waves from other electronic components implemented in the electronic apparatus 70 and leakage of electromagnetic waves from the input device 100 are suppressed, which can contribute to stable operations of the electronic apparatus 70) and an opaque portion aligned with opaque portions of the second conductive layer (see Smith figure 6, 607c and paragraph 0062).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, U.S. Patent Publication No. 20170017824 and Shinkai et al, U.S. Patent Publication No. 2016001691 in view of Jones et al, U.S. Patent Publication No. 20170220844.
Consider claim 23, Smith as modified by Shinkai teaches all the limitations of claim 22.  Smith is silent regarding wherein the array of optical sensing elements comprises a plurality of thin film transistors and a plurality of photodiodes.

In the same field of endeavor, Jones teaches a sensing array including a photodiode (see Jones paragraph 0032 where optical sensing elements include photodiodes, CMOS image sensor arrays, CCD arrays, photodiodes, and other suitable photosensors sensitive to light in wavelength(s) of interest).  One of ordinary skill in the art would have been motivated to have modified Smith with the teaching of Jones to have a photodiode for sensing using known techniques with predictable results.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinha et al, U.S. Patent Publication No. 20170091506 (optical image sensor for display integration), Lan et al, U.S. Patent Publication No. 20040252867 (biometric sensor), Kurtz et al, U.S. Patent Publication No. 7697053 (integrated display having multiple capture devices), Setlak et al, U.S. Patent Publication No. 20200387684 (under display fingerprint sensing using angle focused narrow field of view filters), Yeke et al, U.S. Patent Publication No. 20210019017 (under display optical fingerprint sensor), Sun et al, U.S. Patent Publication No. 20210081639 (under display fingerprint sensing), Borremans et al, U.S. Patent Publication No. 20210140764 (collimating array for an optical sensing device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625